Citation Nr: 1228044	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  06-28 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel






INTRODUCTION

The Veteran had active service from March 1964 to December 1972. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the RO in Little Rock, Arkansas, which, in pertinent part, granted service connection for migraine headaches, assigning an initial 10 percent disability rating.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Board remanded this case in March 2009, August 2011 and February 2012.  It returns now for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the further delay; however, another remand is necessary in this case.

The Board remanded this issue in February 2012 to resolve a medical question regarding the Veteran's headaches.  The Veteran was seen for a March 2012 VA examination.  Following the May 2012 Supplemental Statement of the Case, the Veteran submitted a May 2012 statement alleging that his headaches were increasing in frequency.  While the Board appreciates that the Veteran's representative has recently stated that he does not feel that another remand for further development of this claim would serve any useful purpose, and the Veteran concurrently stated in May 2012 that he had no additional evidence to submit in support of his claim, the Board finds that it cannot simply ignore the Veteran's statement regarding an increase in the severity of his headaches.

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Moreover, his statement is competent to constitute evidence of worsening and that evidence is after his last VA examination.  Consequently, the Board finds that it has no alternative but to remand the case for an additional examination.  

The Veteran also receives ongoing medical care through VA, including for his headaches.  His VA treatment records through April 2012 are of record.  To ensure a complete record on appeal, the Veteran's VA treatment records from May 2012 to the present must be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any VA treatment records pertaining to headaches of the Veteran from April 2012 to the present.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his headache disability.  Sufficient evaluations should be scheduled to evaluate the Veteran's symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should identify the limitation of activity imposed by the Veteran's service-connected headaches with a full description of the effect of the disability upon his ordinary activities.  

3.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, and any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

